           Case 1:19-cr-00230-DAD-BAM Document 49 Filed 10/05/20 Page 1 of 10



 1   Kevin P. Rooney, #107554
     Of Counsel, HAMMERSCHMIDT LAW CORPORATION
 2   2445 Capitol Street, Suite 150
     Fresno, CA 93721
     Tel: (559) 233-5333
 3   Fax: (559) 233-4333
 4   Attorney for Defendant, KENNETH SHANE PATTERSON
 5

 6                      IN THE UNITED STATES DISTRICT COURT FOR THE
 7                               EASTERN DISTRICT OF CALIFORNIA
 8
                                                     )
 9   UNITED STATES OF AMERICA,                       )    Case No.: 1:19 CR 230 DAD/BAM
                                                     )
10                  Plaintiff,                       )    DEFENDANT’S BRIEF ADDRESSING
                                                     )    POTENTIAL DETENTION ORDER AT
11          vs.                                      )    INITIAL APPEARANCE REGARDING
                                                     )    ALLEGED VIOLATION OF PRETRIAL
12   KENNETH SHANE PATTERSON,                        )    RELEASE
                                                     )
13                  Defendant.                       )    Date: October 9, 2020
                                                     )    Time: 10:00 a.m.
14                                                   )    Location: Hon. Stanley A. Boone

15

16                                             Summary of Argument
17          Detention at the Initial Appearance would be inappropriate for several reasons. First,
18
     because further investigation is needed, the facts underlying the alleged violation of PreTrial
19
     Release conditions are unlikely to be addressed at the Initial Appearance. Secondly, however the
20
     facts are ultimately determined, Mr. Patterson’s behavior on Saturday, September 19, did not
21

22   involve economic crimes such as those alleged in the Indictment, nor does that behavior indicate

23   an increased flight risk. There is also a mitigating circumstance; a few days before the alleged

24   violation, on Wednesday, September 16, Mr. Patterson’s best friend was killed in a head-on
25
     traffic collision. Under these circumstances, detention is not an appropriate response although a
26
     lesser sanction(s) may eventually be found appropriate.
27

28                                                    1
           Case 1:19-cr-00230-DAD-BAM Document 49 Filed 10/05/20 Page 2 of 10


            PreTrial detention is also inappropriate because Mr. Patterson suffers from numerous
 1

 2   serious health issues. He recently underwent bariatric surgery and to maintain his health, follows

 3   a comprehensive diet routine and receives injections twice a week. He also depends on a C-PAP

 4   machine. COVID-19 remains prevalent in the Fresno County Jail and Mr. Patterson’s health
 5
     issues – particularly obesity, diabetes, and high blood pressure - put him at a high risk of severe
 6
     complications or death if he becomes infected with that disease.
 7

 8
                                                ARGUMENT
 9
         A. Statutory Analysis
10
            The Bail Reform Act, at 18 U.S.C. §3148 (a), provides that a person who has violated a
11
     condition of release, is subject to a revocation of release, an order of detention, and a prosecution
12
     for contempt of court. The statute further provides that,
13

14          “ … the judicial officer shall enter an order of revocation and detention if, after a hearing,
     the judicial officer—
15
            (1) finds that there is—
16
            (A) probable cause to believe that the person has committed a Federal, State, or local
17
     crime while on release; or
18          (B) clear and convincing evidence that the person has violated any other condition of
19   release; and
20          (2) finds that—

21          (A) based on the factors set forth in section 3142(g) of this title, there is no condition or
     combination of conditions of release that will assure that the person will not flee or pose a danger
22
     to the safety of any other person or the community; or
23
            (B) the person is unlikely to abide by any condition or combination of conditions of
24   release.” (18 U.S.C. §3148 (b))1
25

26
27

28   1
      If the judicial officer finds that the person committed
                                                       2      a felony offense there is a rebuttable
     presumption of danger. That presumption does not apply in this case.
           Case 1:19-cr-00230-DAD-BAM Document 49 Filed 10/05/20 Page 3 of 10


     PreTrial detention pursuant to §3148 must be based on considerations of flight or danger to
 1

 2   another person or the community. United State v. Howard, 793 F.3d 1113, 1113-14 (9th Cir.

 3   2015) (J. Kozinski concurring). The Court in United States v. Parker, 65 F. Supp. 3d 358, 363

 4   (W.D.N.Y. 2014), analyzed whether there was any meaningful difference between the
 5
     §3148(b)(2)(A) and (b)(2)(B) factors - respectively, considerations of flight and danger and
 6
     likelihood of abiding by conditions – and concluded there was no meaningful distinction
 7
     between those factors. The Parker Court reached that conclusion because PreTrial Release
 8
     conditions are designed to address flight and danger concerns and therefore “the [§3148(b)(2)(A)
 9

10   and (b)(2)(B)] inquiry overlaps and arguably requires consideration of the same elements.” Id.

11   Put more plainly, the fact that someone violated or is unlikely to abide by a particular PreTrial
12   Release condition(s) does not necessarily justify detention even though a lesser sanction may be
13
     appropriate. Only if the risk of flight or danger is impacted because the person is “unlikely to
14
     abide by any condition or combination of conditions of release” is detention justified.2
15

16

17       B. Mr. Patterson’s Conduct Should Not Result In PreTrial Detention

18          1. Flight And Danger Analysis

19          Mr. Patterson is alleged to have violated California Vehicle Code § 20002(a) -
20   misdemeanor hit and run. Some of Mr. Patterson’s conduct did not reflect good judgement.
21
     However, that conduct does not impact Mr. Patterson’s risk of non-appearance nor risk of danger
22
     to the safety of the community. Mr. Patterson is not more likely to flee from the pending charges
23
     because he failed to immediately report a non-injury traffic accident and because he was less
24

25

26
27
     2
      An example of a situation where detention would seem to be unjustified would be a defendant
     who was habitually tardy in mailing in a required form but otherwise complied with all
28   conditions of release. The habitual tardiness might
                                                     3 be exasperating but would not justify
     PreTrial detention.
             Case 1:19-cr-00230-DAD-BAM Document 49 Filed 10/05/20 Page 4 of 10


     than candid during the initial stages of the police inquiry. Similarly, the traffic accident and its
 1

 2   aftermath have no bearing on economic danger and this incident does not increase Mr.

 3   Patterson’s risk of economic danger to the community or any individual. If the Court is

 4   concerned about Mr. Patterson’s driving or alcohol use, Mr. Patterson is willing to accept
 5
     whatever conditions the Court may impose.3
 6
               Mr. Patterson is presumed innocent of his pending federal charges and this Court must
 7
     impose the least restrictive conditions necessary to assure that he will not flee or pose a danger to
 8
     the safety of any other person or the community. Many factors favor Mr. Patterson’s continued
 9

10   release. He is a life-long Central California resident. He had some involvement with the criminal

11   justice system from 2006 through 2009, and then maintained a clean record until the current
12   charges. He has no history of failing to appear in Court, and in this case, he has been diligent in
13
     his Court appearances. The alleged violation took place within days – Wednesday to Saturday –
14
     of Mr. Patterson’s best friend’s death in a head-on traffic collision. See, Exhibit 1, media
15
     account of Kenneth Atkins’ death as well as personal correspondence submitted under seal.
16

17             Mr. Patterson helps support six children – ages ranging from 9-22 - and his now

18   unemployed long-time girlfriend. The oldest child is severely disabled due to a mental handicap

19   and lives full-time with Mr. Patterson and his girlfriend. Mr. Patterson also pays approximately
20   $8,900/month owed on a promissory note and that payment is the major source of income for the
21
     creditor, Ms. Kelly Weaver. See, Exhibit 2, letter from Ms. Weaver.
22
     ///
23
     ///
24

25

26
27

28                                                      4
     3
         Ankle monitors that detect alcohol use are readily available.
           Case 1:19-cr-00230-DAD-BAM Document 49 Filed 10/05/20 Page 5 of 10


            2. Health and COVID-19 Concerns
 1

 2          Even without COVID-19, Mr. Patterson faces serious health risks if he is put in custody.

 3   On July 21, 2020, Mr. Patterson underwent bariatric surgery. See, Dr. Guzman report, filed under

 4   seal. Mr. Patterson has a complex nutritional and medical regimen to recover from that surgery
 5
     and successfully adjust to his changed digestive system. Id. His C-PAP machine is vital to his
 6
     health. Id., prg. 1. A jail cannot provide a healthy environment for a person with these
 7
     conditions.
 8
            In addition to Mr. Patterson’s individual health concerns, the entire world is grappling
 9

10   with the COVID-19 pandemic. That pandemic is impacting the judicial and detention systems as

11   well as every other facet of society. Within the past week, the National Commission on COVID-
12   19 and Criminal Justice, co- chaired by former United States Attorney Generals Roberto
13
     Gonzalez and Loretta Lynch, made the following recommendation to Courts nation-wide:
14
            “Reduce density.
15
            Identify opportunities to reduce population density in jails and other court-related
16   facilities, including: limiting the use of bail for individuals awaiting trial to only those who pose
17   a significant danger to the community or substantial flight risk; reviewing and reconsidering bail
18   decisions for individuals held pretrial who pose a minimal risk to public safety but are unable to

19   pay their bond; and establishing criteria to review individuals near the end of their sentence in
     local jails for potential release or transfer to alternatives to incarceration. Also consider COVID-
20
     19 and other extenuating circumstances in limiting bench warrants or failure-to-appear
21
     warrants”. See, National Commission on COVID-19 and Criminal Justice. Recommendations
22   for Response and Future Readiness. Washington, D.C.: Council on Criminal Justice, October
23   2020; https://counciloncj.foleon.com/covid19/report/courts/
24   ///

25   ///
26
27

28                                                     5
           Case 1:19-cr-00230-DAD-BAM Document 49 Filed 10/05/20 Page 6 of 10


     COVID-19 ramifications must be included in this Court’s analysis in this case. Putting anyone in
 1

 2   custody carries health risks – primarily to the person held in custody but also to the community

 3   impacted by detainees’ need for health care resources and the risk to correctional staff and

 4   everyone who interacts with the staff.
 5
            Due to his health issues, Mr. Patterson has significant risks for complications from
 6
     COVID-19 if he is infected. Most significantly, he is obese and suffers from diabetes mellitus
 7
     and high blood pressure, all conditions documented to increase the risk of complications from
 8
     COVID-19. The Center for Disease Control’s most recent publication regarding COVID-19 and
 9

10   medical conditions confirms that individuals, such as Mr. Patterson, who are obese or suffer

11   from Type 2 diabetes mellitus4 are at increased risk of severe illness from COVID-19 and also
12   indicates that individuals suffering from high blood pressure might be at increased risk. See,
13
     Exh. 3, CDC Coronavirus Disease 29019 (COVID-19) People With Certain Medical Conditions,
14
     September 11, 2020. The CDC warning regarding obesity referenced a BMI of 30 or higher. Mr.
15
     Patterson, 5’10” and 300 lbs, has a BMI of 43. See, Exh. 4, counsel’s declaration.
16

17          The Fresno County Jail has particular difficulty containing COVID-19. As of late August

18   2020, it was reported that the Fresno Jail had the 12th largest cluster of cases — including both

19   inmates and staff —at any single facility in the United States. See, Exh. 5, Valley Public Radio
20   article, Why A Massive COVID-19 Outbreak At Fresno County's Jail Flew Under The Radar,
21
     Kerry Klein, Alex Hal & Julie Small, August 27, 2020. On September 29, 2020, undersigned
22
     counsel was appointed to represent a federal defendant who had been arrested on September 28
23
     and held in the Fresno County Jail. Even before that defendant’s September 29 Initial
24

25

26
27

28   4
      Type 2 diabetes begins during adulthood while6Type 1 was formerly known as juvenile onset
     diabetes.
           Case 1:19-cr-00230-DAD-BAM Document 49 Filed 10/05/20 Page 7 of 10


     Appearance could take took place, he was exposed to COVID-19 at the Fresno County Jail and
 1

 2   placed in quarantine. See, Exh. 4, Declaration of counsel.

 3          Custodial facilities are inherently susceptible to infectious disease outbreaks. All

 4   incarceration poses a grave public health threat during this pandemic. “COVID-19 poses a
 5
     serious risk to inmates and workers in detention facilities.” See, Exh. 6, Beyrer Dec. ¶ 11. It is
 6
     well-known in the epidemiological community that such facilities are “associated with high
 7
     transmission probabilities for infectious diseases.” Beyrer Dec. ¶ 11; see also Joseph A. Bick
 8
     (2007). Infection Control in Jails and Prisons. Clinical Infectious Diseases 45(8):1047-1055, at
 9

10   https://doi.org/10.1086/521910; Laura M. Maruschak et al. (2015). Medical Problems of State

11   and Federal Prisoners and Jail Inmates, 2011-12. NCJ 248491. Washington, D.C.: U.S.
12   Department of Justice, Bureau of Justice Statistics, at
13
     https://www.bjs.gov/content/pub/pdf/mpsfpji1112.pdf. Outbreaks of the flu regularly occur in
14
     jails, and during the H1N1 epidemic in 2009, many jails and prisons dealt with high numbers of
15
     cases. Prisons and Jails are Vulnerable to COVID-19 Outbreaks, The Verge (Mar. 7, 2020) at
16

17   https://bit.ly/2TNcNZY.

18          When outbreaks occur in custodial facilities, those illnesses lead directly to increased

19   spread beyond those institutions. See Beyrer Dec. ¶ 12. “It is therefore an urgent priority in this
20   time of national public health emergency to reduce the number of persons in detention as quickly
21
     as possible.” Beyrer Dec. ¶ 17. “Infections that are transmitted through droplets, like influenza
22
     and SARS-nCoV-2 virus, are particularly difficult to control in detention facilities.” Beyrer Dec.
23
     ¶ 13. Social distancing and decontaminating surfaces is “virtually impossible.” Id. Furthermore,
24

25   “[t]he high rate of turnover and population mixing of staff and detainees increases likelihoods of

26   exposure.” Id.

27

28                                                     7
           Case 1:19-cr-00230-DAD-BAM Document 49 Filed 10/05/20 Page 8 of 10


            As noted earlier, Mr. Patterson has significant individual risks for complications from
 1

 2   COVID-19 if he is infected. Most significantly, he is obese and suffers from diabetes mellitus

 3   and high blood pressure, all conditions documented to increase the risk of complications from

 4   COVID-19.
 5
            COVID-19’s death rate goes up 1) the older you are and 2) the sicker you are. The death
 6
     rate increases dramatically with age. Evidence from the early stages of the pandemic indicated
 7
     that is that people aged 10-39 years stood a roughly 0.2% chance to die from COVID-19 (still a
 8
     mortality rate double the influenza mortality rate). Then the death rate started going up with age:
 9

10                         Age                                       Case Fatality Rate

11    40-49 years old                                   0.4%
12    50-59 years old                                   1.3%
13
      60-69 years old                                   3.6%
14
      70-79 years old                                   8%
15
      80+ years old                                     14.8%5
16

17

18          COVID-19 also kills the sick. See Beyrer Dec. ¶ 6. COVID-19’s comorbidity death rate is
19   frightening. Across all age groups, COVID-19 killed:
20
                        Condition                                    Case Fatality Rate
21
      Cardiovascular disease                            13.2%
22
      Diabetes                                          9.2%
23

24    Hypertension                                      8.4%

25

26          5 This information derived from analysis of deaths in Hubei Province, China. This
27   information was obtained by undersigned counsel from filings in the Western District of
     Washington. Counsel believes the U.S. fatality rate is much lower than that suffered in Wuhan.
28   However, the increased risks due to age and medical
                                                      8 condition remain significant and undersigned
     counsel believes the Wuhan data illustrates that fact.
           Case 1:19-cr-00230-DAD-BAM Document 49 Filed 10/05/20 Page 9 of 10


      Chronic respiratory disease                        8%
 1

 2    Cancer                                             7.6%6

 3           In Wuhan, of the hospitalized population who ended up dying from COVID-19, 48% of
 4   them had hypertension, 31% had diabetes, and 24% had coronary heart disease. See Fei Zhou et
 5
     al., Clinical course and risk factors for mortality of adult inpatients with COVID-19 in Wuhan,
 6
     China: a retrospective cohort study, Lancet (Mar. 11, 2020), available at
 7
     https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)30566-3/fulltext.
 8

 9           For these reasons, the best epidemiological advice to deal with this national health

10   emergency is that “[o]lder inmates and those with chronic conditions predisposing to severe

11   COVID-19 disease . . . should be considered for release.” Beyrer Dec. ¶ 18.
12           The stark reality is that Mr. Patterson faces real and significant threats to his health and
13
     life if incarcerated at this time.
14
     ///
15
     ///
16

17

18
19

20

21

22

23
             6  See World Health Organization, Report of the WHO-China Joint Mission on
     Coronavirus Disease 2019 (COVID-19) at 12 (Feb. 28, 2020), available
24   at https://www.who.int/docs/default-source/coronaviruse/who-china-joint-mission-on-covid-19-
     final-report.pdf; see also Wei-jie Guan et al., Comorbidity and its impact on 1,590 patients with
25   COVID-19 in China: A Nationwide Analysis, medRxiv at 5 (Feb. 27, 2020)
     , https://www.medrxiv.org/content/10.1101/2020.02.25.20027664v1.full.pdf (finding that even
26   after adjusting for age and smoking status, patients with COVID-19 and comorbidities of chronic
27   obstructive pulmonary disease, diabetes, hypertension, and malignancy were 1.79 times more
     likely to be admitted to an ICU, require invasive ventilation, or die, and the number for two
28   comorbidities was 2.59).                          9
          Case 1:19-cr-00230-DAD-BAM Document 49 Filed 10/05/20 Page 10 of 10


            3. Due Process/COVID-19 Concerns
 1

 2          PreTrial detention imposes an extraordinary burden on a defendant at this time. In this

 3   district, the Speedy Trial Act has been suspended until June 15, 2021. See, EDCA General

 4   Orders 617, 611. A detained defendant will inevitably spend months in custody. Communication
 5
     with counsel will be severely impacted by the constraints of custody and COVID-19 concerns.
 6
     The Court must include due process concerns in weighing detention as opposed to alternative
 7
     conditions of release.
 8

 9                                          Conclusion
10
            The alleged violation does not create an increased risk of flight nor danger to the
11
     community, and consequently, a sanction other than detention would be appropriate. Beyond the
12

13   statutory analysis requiring assessment of flight and danger, Mr. Patterson has serious health

14   conditions and COVID-19 has radically impacted the factors which this Court must take into
15   account when considering detention. Given Mr. Patterson’s health, detention is not simply a
16
     curtailment of his liberty but imposes significant, life-threatening risks. Detention is not
17
     appropriate at this time.
18
19

20

21
     Dated: October 5, 2020                                Respectfully submitted,
22
                                                           /s Kevin Rooney
23                                                         KEVIN P. ROONEY
                                                           Attorney for defendant
24                                                         KENNETH S. PATTERSON
25

26
27

28                                                    10
